      Case 1:19-cv-00769-NONE-SKO Document 18 Filed 05/15/20 Page 1 of 4

     BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
 1   Norman B. Blumenthal (State Bar #068687)
     norm@bamlawca.com
 2   Kyle R. Nordrehaug (State Bar #205975)
     kyle@bamlawca.com
 3   Aparajit Bhowmik (State Bar #248066)
     aj@bamlawca.com
 4   Victoria B. Rivapalacio (State Bar #275115)
     victoria@bamlawca.com
 5   2255 Calle Clara
     La Jolla, CA 92037
 6   Telephone: (858) 551-1223
     Facsimile: (858) 551-1232
 7
     Attorneys for Plaintiffs
 8

 9                          UNITED STATES DISTRICT COURT
10            EASTERN DISTRICT OF CALIFORNIA -FRESNO DIVISION
11

12   ANGELA CONTI and JUSTINE              Case No. 1:19-CV-00769-LJO-SKO
     MORA, individuals, on behalf of
13   themselves, and on behalf of all      SECOND STIPULATION TO
     persons similarly situated,           CONTINUE SCHEDULING
14                                         CONFERENCE; ORDER
                   Plaintiffs,
15
     vs.                                   Date:              May 21, 2020
16                                         Time:              9:30 a.m.
     L’OREAL USA S/D, INC., a              Judge:             Hon. Sheila K. Oberto
17   Corporation; and Does 1 through 50,   Dept.               7
     Inclusive,                            Trial Date:        TBD
18                                         Date Action Filed: March 6, 2018
19                  Defendants.            (Doc. 17)
20

21

22

23

24

25

26
27

28

                                  STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 18 Filed 05/15/20 Page 2 of 4


 1         Plaintiffs ANGELA CONTI and JUSTINE MORA, individuals, on behalf of
 2   themselves, and on behalf of all persons similarly situated (“Plaintiffs”) and Defendant
 3   L’OREAL USA S/D, INC. (“Defendant”), by and through their respective counsel,
 4   hereby stipulate and agree that:
 5         Whereas, on September 27, 2019, the parties filed a Stipulation (Dkt. 7) advising
 6   the Court that the parties have preliminary reached a settlement and are finalizing the
 7   settlement documents and therefore requested a sixty (60) day continuance of the Initial
 8   Scheduling Conference in order to coordinate and finalize the settlement;
 9         Whereas, on October 01, 2019, pursuant to the parties’ stipulation, and for good
10   cause shown, the Mandatory Scheduling Conference, which was scheduled for October
11   15, 2019, was continued to December 17, 2019;
12         Whereas, on November 12, 2019, Plaintiffs filed a Motion for Preliminary
13   Approval of Class Action Settlement (Dkt 9), which was scheduled for hearing on
14   December 11, 2019;
15         Whereas, on November 14, 2019, due to the pending Motion for Preliminary
16   Approval of Class Action Settlement, this Court issued an Order continuing the
17   Scheduling Conference set for December 17, 2019 to February 02, 2020;
18         Whereas, on December 05, 2020, the Court deemed Plaintiff’s Unopposed
19   Motion for Preliminary Approval of Class Settlement, noticed for December 11, 2019,
20   before Magistrate Judge Sheila K. Oberto, suitable for decision without oral argument
21   pursuant to Local Rule 230(g). As such, the hearing on the Motion for Preliminary
22   Approval was vacated and the matter was taken under submission as of that date;
23         Whereas, on January 31, 2020, due to the pending Motion for Preliminary
24   Approval that was under submission, this Court issued an Order continuing the
25   Scheduling Conference that was set for February 20, 2020 to May 21, 2020;
26
27

28

                                        STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 18 Filed 05/15/20 Page 3 of 4


 1         Whereas, on February 19, 2020, this Court issued its Order adopting findings and
 2   recommendations and denying without prejudice the Motion for Preliminary Approval
 3   of Class Action Settlement;
 4         Whereas, in March 2020, it became apparent that the world was confronting the
 5   deadly COVID-19 pandemic. Further, on March 19, 2020, Governor Gavin Newsom
 6   issued an executive “Stay at Home” order, requiring individuals to stay at home or at
 7   their place of residence except in limited, necessary circumstances (i.e. to obtain
 8   groceries, medical supplies, or if they fit within certain critical job categories) and, thus,
 9   a number of restrictions have been placed on parties, counsel, and the Court;
10         Whereas, the parties believe that a sixty (60) day continuance of the Initial
11   Scheduling Conference is appropriate to finalize and file Plaintiffs’ renewed Motion for
12   Preliminary Approval of Class Settlement by June 19, 2020;
13         Whereas, the parties will file a subsequent report with the Court no later than
14   seven (7) calendar days prior to the continued Initial Scheduling Conference. In the
15   event the parties are unable to file the renewed Motion for Preliminary Approval they
16   will so inform the Court; and
17         Whereas, continuing the Initial Scheduling Conference serves the interests of
18   judicial efficiency and conserves the Court’s and the parties’ time and resources.
19         IT IS THEREFORE STIPULATED BY AND BETWEEN THE PARTIES
20   THAT:
21         1.     The Initial Scheduling Conference currently set for May 21, 2020 at 9:30
22   a.m. in Courtroom 7, 2500 Tulare Street, Fresno, CA 93721 should be continued for
23   no less than sixty (60) days.
24

25

26
27

28

                                       STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 18 Filed 05/15/20 Page 4 of 4


 1
      Dated:         May_14, 2020
 2                                                /s/Angela Rafoth
                                                  Angela J. Rafoth
 3                                                Irene V. Fitzgerald
 4                                                LITTLER MENDELSON P.C.
                                                  Attorneys for Defendant L’OREAL
 5                                                USA S/D, INC.
 6
      Dated:         May 14, 2020
 7
                                                  /s/Victoria B. Rivapalacio
 8                                                Norman B. Blumenthal
                                                  Kyle R. Nordrehaug
 9                                                Aparajit Bhowmik
                                                  Victoria B. Rivapalacio
10
                                                  BLUMENTHAL NORDREHAUG
11                                                BHOWMIK DE BLOUW LLP
                                                  Attorneys for Plaintiffs ANGELA
12                                                CONTI and JUSTINE MORA
13

14

15                                           ORDER
16
              Pursuant to the parties’ above stipulation (Doc. 17), and for good cause shown,
17
     the Mandatory Scheduling Conference currently set for May 21, 2020, is CONTINUED
18
     to August 6, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila
19
     K. Oberto. The parties SHALL file their joint scheduling report by no later than July
20
     30, 2020.
21

22   IT IS SO ORDERED.
23

24
     Dated:     May 15, 2020                              /s/   Sheila K. Oberto       .
                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                      STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
